           Case 3:19-cv-00234-SES Document 76 Filed 01/22/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
OBRIAN LEWIS,                            :   3:19-CV-00234
                                         :
                    Plaintiff,           :
                                         :
      v.                                 :   (Magistrate Judge Schwab)
                                         :
SUPERINTENDENT LAUREL                    :
HARRY, et al.,                           :
                                         :
                    Defendants.          :
                                         :
                                      ORDER
                                  January 22, 2021


      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that defendant Harry’s motion (doc. 61) for

summary judgment is GRANTED. The Clerk of Court shall defer entering

judgment until the conclusion of the case.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge
